t c memo united_states tax_court john r forrest petitioner v commissioner of internal revenue respondent docket no 10270-03l filed date john r forrest pro_se mary ann waters for respondent memorandum opinion gale judge this case is before us on respondent's motion for summary_judgment on the question of whether he may proceed with a levy to collect petitioner's outstanding liabilities for income taxes for the taxable years and and whether a penalty should be imposed on petitioner pursuant to sec_6673 petitioner filed a response to respondent's motion and a hearing was held thereon although petitioner's response initially disputed whether respondent had correctly computed interest and penalties for the years at issue petitioner conceded at the hearing that the computations were correct summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or part of the legal issues in controversy if the pleadings answers to interrogatories together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties have stipulated or otherwise do not dispute the following at the time of filing the petition in the instant case petitioner resided in grimstead virginia petitioner is a college graduate on date respondent sent petitioner a notice_of_deficiency determining federal_income_tax deficiencies for the taxable years and petitioner received the notice_of_deficiency on date petitioner timely filed a petition with this court for a redetermination of the deficiency on date this court issued an opinion in petitioner's case see forrest v commissioner tcmemo_1998_ followed by entry of decision on date sustaining the deficiencies in full and imposing a dollar_figure penalty under sec_6673 upon petitioner for making frivolous arguments respondent issued a notice of balance due for each of the years through on date on date respondent sent petitioner a letter final notice--intent to levy and notice of your right to a hearing advising petitioner that respondent intended to levy and collect unpaid income_tax liabilities for and petitioner timely submitted to respondent a form request for a collection_due_process_hearing covering the foregoing years on the form petitioner alleged that the proposed levy was invalid for the following reasons the united_states of america has no valid constitutional authority to levy any income_tax or self-employment_tax or interest or penalties on those taxes the 16th amendment which appears to grant such authority is contrary and repugnant to the 10th amendment which allocated percent of all possible rights and powers at the time of its adoption any increase in federal power at the expense of either individual rights or states rights is a violation of the 10th amendment on date a face-to-face meeting with petitioner was held by an appeals officer on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner's unpaid liabilities for and the notice_of_determination noted that petitioner offered no collection alternatives and presented arguments concerning the underlying tax_liabilities that could not be considered given that petitioner had received a statutory_notice_of_deficiency with respect to the liabilities the notice concluded that the proposed levy properly balanced the efficient collection of the liabilities with any concerns regarding the intrusiveness of the action and that respondent could proceed with collection the notice also advised petitioner of the tax court's authority to impose a penalty under sec_6673 where litigants advance frivolous or groundless positions and of the appeals officer's view that the positions petitioner had taken in his hearing request and at the hearing were groundless on date petitioner filed a petition with this court seeking review of the appeals officer's determination discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer's right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 and c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at the hearing but only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the appeals officer's determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 generally we may consider only those issues that the taxpayer raised during the sec_6330 hearing see sec_301_6330-1 q a-f5 proced admin regs see also 118_tc_488 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 104_tc_367 in the instant case it is undisputed that petitioner received a notice_of_deficiency with respect to the outstanding liabilities for and petitioner timely petitioned this court for a redetermination of the asserted deficiencies and an opinion and decision ensued which sustained the deficiencies in full and imposed a sec_6673 penalty on petitioner see forrest v commissioner tcmemo_1998_369 consequently petitioner was precluded from disputing the underlying tax_liabilities for at his hearing and herein see sec_6330 and our earlier decision would in any event be res_judicata the only argument petitioner maintains in opposition to respondent's motion is his contention raised in his hearing and in the petition that the liabilities at issue may not be collected because the federal_income_tax is unconstitutional petitioner also argued in his petition that he did not receive notice of the assessment of the liabilities at issue but did not renew that argument in his opposition to respondent's motion assuming arguendo the argument has not been abandoned this claim is unavailing the notice_of_intent_to_levy receipt of which by petitioner is undisputed was sufficient to satisfy continued more specifically petitioner contends that the 16th amendment authorizing a direct_tax on income is itself unconstitutional because it violates the 10th amendment even if petitioner's argument contained a scintilla of merit which it does not it would be unavailing in this proceeding because petitioner is precluded at this point from disputing the underlying tax_liabilities sec_6330 the foregoing being petitioner's only argument and there being no genuine issue as to any material fact see rule a and b we conclude that respondent is entitled to summary_judgment in his favor on the issue of whether he may proceed with the proposed levy in his motion respondent also seeks imposition on petitioner of a penalty under sec_6673 we have previously warned taxpayers that penalties under sec_6673 may be imposed in lien and levy actions where frivolous or groundless positions are taken see eg roberts v commissioner continued the notice requirements of sec_6303 953_f2d_531 9th cir standifird v commissioner tcmemo_2002_245 affd 72_fedappx_729 9th cir finally petitioner argued for the first time at the hearing on respondent's motion that sec_6330 did not apply to this case because the statute was enacted after the deficiencies for had been determined and assessed even if petitioner were permitted to raise the issue at this point it is devoid of merit sec_6330 applies to collection actions commenced days after its date enactment or date the collection action in this case commenced on date t c affd 329_f3d_1224 11th cir 115_tc_576 petitioner's argument that the federal_income_tax is unconstitutional because the 16th amendment violates the 10th amendment is patently frivolous and all other arguments he raised at various points in the proceeding are similarly groundless he was expressly warned in the notice_of_determination that his constitutional argument was groundless and might result in a penalty under sec_6673 in any_tax court_proceeding he persisted with the argument throughout this proceeding even after respondent's counsel provided him with authority holding the argument groundless moreover petitioner previously received a dollar_figure penalty under sec_6673 for making groundless arguments in the deficiency proceeding covering the liabilities at issue herein petitioner's groundless arguments and contumacious conduct have wasted the time and resources of respondent and this court while a more substantial penalty may be warranted we shall impose a penalty pursuant to sec_6673 of dollar_figure in light of the relatively modest size of the liabilities at issue petitioner is hereby warned however that should he advance frivolous or groundless arguments in this court in the future see eg harrell v commissioner 191_f3d_456 7th cir affg without published opinion tcmemo_1998_207 more severe penalties may be imposed to reflect the foregoing an appropriate order and decision will be entered for respondent
